DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/16/2021, is acknowledged. Claim 1 is amended. Claims 1 – 11 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0227053 (“Tokunaga”; of record) in view of US 5372873 (“Yoshimura”).
Regarding claim 1, Tokunaga teaches a cutting insert (Abstract; Fig. 1, #1 – “throwaway tip/cutting tool”), comprising: a base member (Fig. 1, #1) comprising a first surface as a rake surface ([0017]; Fig. 1, #2 – “rake face/main surface”), a second surface as a flank surface adjacent to the first surface ([0017]; Fig. 1, #3 – “flank face/side surface”), and a first cutting edge located in at least a part of a first ridge line which the first surface intersects with the second surface ([0017]; Fig. 1, #4 – “cutting edge”), wherein the base member comprises a hard phase containing a titanium carbonitride ([0012], L 3-7; [0036], L 17-23), and a binding phase containing at least one of cobalt and nickel ([0012], L 9-10), the hard phase comprises a first hard phase observed on a higher angle side ([0012], L 7-8; [0021]), and a second hard phase observed on a lower angle side in a comparison of (422) plane peak in an X-ray diffraction analysis ([0012], L 8-9; [0021]).
Further, regarding the claim limitation “the first surface and the second surface having machined surfaces”, the claim limitation is product-by-process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The Examiner notes that any structural limitation imparted to the claimed cutting insert by the aforementioned claim limitation has not been established.
Regardless, it is noted that Tokunaga teaches that the main/rake surface of the sintered cermet body may be subjected to grinding (double-head grinding) with a diamond grinder, a 
Tokunaga does not explicitly teach that a compressive residual stress of the second hard phase in the second, or flank, surface is less than a compressive residual stress of the second hard phase in the first, or rake, surface. Tokunaga is silent to the compressive residual stress of the second hard phase in the second surface. 
Yoshimura teaches a cutting tool/insert (1: 6-16). Yoshimura teaches that shot peening is applied locally to parts of the cutting tool, in order to effectively control the magnitude and type of residual stresses present in the cutting tool (5: 64-67). For example, Yoshimura teaches that the shot peening is locally applied to the rake surfaces of the cutting tool, in order to generate compressive residual stresses in the rake surfaces (6: 41-51). Yoshimura teaches that the application of shot peening in this manner increases chipping resistance, and that by refraining from peening the flank surfaces, wear resistance is not appreciably decreased (6: 3-11).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yoshimura, and apply local shot peening to the rake surfaces of the cutting insert taught by Tokunaga. Application of shot peening on only the rake surfaces reduces tensile compressive stresses in the rake surfaces by converting them to compressive residual stresses, thereby increasing chipping resistance, while also not appreciably decreasing wear resistance of the cutting insert by refraining from shot peening the flank surfaces.
The Examiner notes that Tokunaga as modified by Yoshimura teaches that the first/main/rake surfaces are shot peened and have generated compressive residual stresses, while the second/side/flank surfaces are not shot peened. Thus, an ordinarily skilled artisan would 
Additionally, modified Tokunaga teaches a manufacturing method of the cutting tool/insert which is substantially similar to the manufacturing method of the claimed cutting insert, disclosed in the instant application.
Tokunaga teaches that a powder mixture is prepared by mixing a TiCN powder with a mean particle size of 0.1 to 2 μm, preferably 0.2 to 1.2 μm, a VC powder with a mean particle size of 0.1 to 2 μm, any one of a carbide powder, a nitride powder, and a carbonitride powder of the other metal described above with a mean particle size of 0.1 to 2 μm, a Co powder with a mean particle size of 0.8 to 2.0 μm, and a Ni powder with a mean particle size of 0.5 to 3.0 μm ([0042]). 
Subsequently Tokunaga teaches that a binder is added to the powder mixture to form into a predetermined shape by a known forming method, such as press forming, extrusion molding, or injection molding. Subsequently, by performing firing under the following conditions, a cermet having a predetermined structure is produced ([0043]).
Tokunaga teaches that firing is performed in a firing pattern in which the following steps (a) to (h) are carried out in that order: (a) a step of increasing the temperature, in a vacuum, from room temperature to 1,200°C, (b) a step of increasing the temperature, in a vacuum, from 1,200°C to a firing temperature (referred to as temperature T1) of 1,330°C to 1,380°C at a heating rate r1 of 0.1 to 2°C/min, (c) a step of changing the atmosphere in a firing furnace to an inert gas atmosphere of 30 to 2,000 Pa at the temperature T1 and increasing the temperature from the temperature T1 to a firing temperature (referred to as temperature T2) of 1,450°C to 1,600°C at a heating rate r2 of 4 to 15°C/min, (d) a step of holding the compact at the temperature T2 for 0.5 to 2 hours while 3) of 100°C or lower at a cooling rate r3 of 10 to 50°C/min, (f) a step of increasing the temperature from the temperature T3 to 800°C to 1,100°C (referred to as temperature T4) at a heating rate r4 of 10 to 20°C/min while maintaining the same atmosphere as that in step (e), (g) a step of changing the gas pressure of the inert gas to 0.1 to 0.9 MPa at the point when the temperature is increased to the temperature T4 and cooling the compact to room temperature at a cooling rate r-5 of 20 to 50°C/min, and (h) a step of immersing the compact in liquid nitrogen for 10 seconds, taking it out, and bringing it back to room temperature ([0044]-[0052]). 
Additionally, Tokunaga teaches that the main surface of the sintered cermet body is, if desired, subjected to grinding (double-head grinding) with a diamond grinder, a grinder using SiC abrasive grains, or the like. Furthermore, if desired, the side surface of the sintered cermet body is machined, and the cutting edge is subjected to honing by barrel finishing, brushing, blasting, or the like ([0054]). Further, Yoshimura teaches that shot peening is locally applied to the rake surfaces of the cutting tool, in order to generate compressive residual stresses in the rake surfaces, while leaving the flank surfaces of the cutting tool with tensile compressive stresses (6: 41-51).
In comparison, the instant specification discloses that the cutting insert is manufactured by first preparing a mixed powder by adding and mixing together TiCN powder having a mean particle diameter of 0.1-1.2 microns, tungsten carbide (WC) powder having a mean particle diameter of 0.1-2.5 microns, at least one kind selected from carbide powder, nitride powder, and carbonitride powder of metals of Groups 4, 5, and 6 of the periodic table, except for titanium carbonitride (TiCN) and WC, a predetermined amount of metal cobalt powder and metal nickel powder having a mean particle diameter of 0.5-5 microns, and 1-20 % by mass of at least one of 1-x (0<x<1) powder (Instant Application: [0067]). 
The mixed powder is prepared by adding, for example, a binder and a solvent to the above weighed raw material powders, and by mixing them together with a well-known mixing method, such as a ball mill, a vibration mill, a jet mill, and an attritor mill. The attritor mill is employed in the present embodiments (Instant Application: [0069]).
A molded body is then prepared by molding the mixed powder into a predetermined shape with a well-known molding method, such as press molding, extrusion molding injection molding (Instant Application: [0070]).
The molded body is then sintered 26in vacuum or an inert gas atmosphere. Specific sintering conditions include: (a) increasing temperature from room temperature to 1100°C; (b) increasing temperature from 1100°C to a first sintering temperature of 1330-1380°C in vacuum at a temperature rise rate of 0.1-2 °C/min; (c) increasing temperature from the first sintering temperature to a second sintering temperature of 1500-1600°C in vacuum or an inert gas atmosphere of 30-2000 Pa at a temperature rise rate of 4-15 °C/min; (d) retaining the second sintering temperature for 0.5-2 hours in vacuum or an inert gas atmosphere of 30-2000 Pa; and decreasing temperature at a temperature drop rate of 5-15 °C/min in a nitrogen gas atmosphere of 1000-5000 Pa (Instant Application: [0071]).
Subsequently, the surface of the obtained sintered body is subjected to a polishing process. Firstly, a blast process is applied to the first surface of the sintered body (Instant Application: [0075]).

Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting tool taught by modified Tokunaga would possess a relationship between the compressive residual stress of the second hard phase in the second surface and in the first surface as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar manufacturing methods as well as substantially similar composition and structure.
Regarding claim 2, the Examiner notes that Tokunaga inherently possesses a base member comprising a first region comprising the first surface, and a second region located further away from the first surface than the first region. For example, the “first region” may be the first surface, and the “second region” may include the interior of the base member/cutting tool as well as the second, or flank, surface. 
Further, Tokunaga teaches that the ratio of a concentration of the binding phase at the surface of the sintered cermet body and a concentration of the binding phase in the interior portion of the sintered cermet body is preferably 0.8 to 1.1 ([0029]). Thus, at least in some embodiments, Tokunaga teaches that 3a content rate of the binding phase in the first region (i.e. the first surface) is smaller than a content rate of the binding phase in the second region (i.e. the interior). Additionally, it is known that by decreasing the binding phase concentration at the surface portion 2 or more is made to remain at the surface portion of the sintered compact, thereby improving wear resistance, fracture resistance, and thermal shock resistance ([0002]). As such, an ordinarily skilled artisan would have been motivated to decrease the binding phase content in the surface as compared to the interior.
Regarding claim 3, the Examiner notes that the second region may be arbitrarily chosen so as to include the second surface (i.e. the flank surface) of the cutting insert/cutting tool, as discussed previously. Further, Tokunaga teaches that the ratio of a concentration of the binding phase at the surface of the sintered cermet body and a concentration of the binding phase in the interior portion of the sintered cermet body is preferably 0.8 to 1.1 ([0029]). Thus, at least in some embodiments, Tokunaga teaches that 3a content rate of the binding phase in the second region in the second surface is smaller than a content rate of the binding phase in the second region which is located at a depth of 500 μm or more from the second surface (i.e. the interior). Additionally, it is known that by decreasing the binding phase concentration at the surface portion of a cermet to be lower than that in the interior portion so that the percentage of the hard phase at the surface portion is increased, a compressive residual stress of 30 kgf/mm2 or more is made to remain at the surface portion of the sintered compact, thereby improving wear resistance, fracture resistance, and thermal shock resistance ([0002]). As such, an ordinarily skilled artisan would have been motivated to decrease the binding phase content in the surface as compared to the interior.
Regarding claim 4, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yoshimura, and apply local shot peening to the rake surfaces of the cutting insert taught by Tokunaga. Application of shot peening on only the rake surfaces reduces tensile compressive stresses in the rake surfaces by converting them to 
The Examiner notes that Tokunaga as modified by Yoshimura teaches that the first/main/rake surfaces are shot peened have generated compressive residual stresses, while the second/side/flank surfaces are not shot peening and have tensile compressive stresses. Thus, an ordinarily skilled artisan would appreciate the combined teachings of the prior art to meet the limitation that a compressive residual stress of the second hard phase in the second surface (flank surface) is less than a compressive residual stress of the second hard phase in the first surface (rake surface). As the “second region” as claimed may be interpreted as comprising the second/side/flank surface as it is located further away from the first surface from the first region (which comprises the first surface), the claimed requirements are met.
Additionally, as previously discussed, modified Tokunaga teaches a manufacturing method of the cutting tool/insert which is substantially similar to the manufacturing method of the claimed cutting insert, disclosed in the instant application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting tool taught by Tokunaga in view of Yoshimura would possess a relationship between the compressive residual stress of the second hard phase in the second region and in the first region as claimed absent evidence or 
Regarding claim 5, Tokunaga does not explicitly teach that a thickness of the first region in a direction orthogonal to the first surface in a part along the first cutting edge is less than a thickness of the first region in a direction orthogonal to the first surface in a middle part of the first surface. The Examiner notes that the first region may be arbitrarily chosen, and thus may be chosen to have a reduced thickness in a part along the first cutting edge. However, even if this were not the case, Tokunaga does teach that in the manufacturing method of the cutting tool, the cutting edge is subjected to honing by barrel finishing, brushing, blasting, or the like ([0054]). An ordinarily skilled artisan would appreciate that subjecting the cutting edge to honing would result in at least a marginal decrease in the thickness of the first region in a direction orthogonal to the first surface in a part along the first cutting edge, thus resulting in a reduced thickness relative to the thickness of the first region in a direction orthogonal to the first surface in a middle part of the first surface.
Regarding claim 6, Tokunaga teaches that 4the base member further comprises a third surface located opposite the first surface (see Fig. 1b, side opposite #2) and adjacent to the second surface (see Fig. 1b, #3 (second surface) adjacent to side opposite #2). Additionally, although Tokunaga does not explicitly teach that the base member further comprises a second cutting edge located in at least a part of a second ridge line which the third surface intersects with the second surface, the symmetry of the part depicted in Figs. 1a-1b provides a preponderance of evidence that such a second cutting edge is present on the base member as well. Additionally, the Examiner notes that Tokunaga inherently possesses a base member comprising a third region comprising the 
Further, Tokunaga teaches that the ratio of a concentration of the binding phase at the surface of the sintered cermet body and a concentration of the binding phase in the interior portion of the sintered cermet body is preferably 0.8 to 1.1 ([0029]). Thus, at least in some embodiments, Tokunaga teaches that 3a content rate of the binding phase in the third region (i.e. the first surface) is smaller than a content rate of the binding phase in the second region (i.e. the interior). Additionally, it is known that by decreasing the binding phase concentration at the surface portion of a cermet to be lower than that in the interior portion so that the percentage of the hard phase at the surface portion is increased, a compressive residual stress of 30 kgf/mm2 or more is made to remain at the surface portion of the sintered compact, thereby improving wear resistance, fracture resistance, and thermal shock resistance ([0002]). As such, an ordinarily skilled artisan would have been motivated to decrease the binding phase content in the surface as compared to the interior.
Regarding claim 7, Tokunaga does not explicitly teach that a compressive residual stress of the first hard phase in the second surface is greater than a compressive residual stress of the first hard phase in the first surface. However, as previously discussed, modified Tokunaga teaches a manufacturing method of the cutting tool/insert which is substantially similar to the manufacturing method of the claimed cutting insert, disclosed in the instant application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
prima facie expected that the cutting tool taught by Tokunaga in view of Yoshimura would possess a relationship between the compressive residual stress of the first hard phase in the second surface and in the first surface as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar manufacturing methods as well as substantially similar composition, structure, function, and purpose.	
Regarding claim 9, Tokunaga is silent as to 5the compressive residual stress of the second hard phase in the second surface. Rather, Tokunaga measures the residual stress of the first hard phase, second hard phase, and binding phase only within the interior of the cutting tool ([0022] - “in an interior portion at a depth of 400 μm or more from the surface of the sintered cermet body”). However, as previously discussed, modified Tokunaga teaches a manufacturing method of the cutting tool/insert which is substantially similar to the manufacturing method of the claimed cutting insert, disclosed in the instant application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting tool taught by Tokunaga in view of Yoshimura would possess a compressive residual stress of the second hard phase in the second surface as claimed or an amount thereof to render the claimed amount obvious due to an encompassing or overlapping range absent evidence or persuasive reasoning to the contrary, due to the substantially similar manufacturing methods as well as substantially similar composition, structure, function, and purpose.

Thus, it would have been obvious to an ordinarily skilled artisan to adjust the magnitude and type of residual stresses present in the cutting tool, a result-effective variable as established by Yoshimura, by varying shot peening conditions. Improvement and optimization of material properties including chipping resistance may be achieved through control of the magnitude and type of residual stresses present in this manner (MPEP 2144.05 II B).
Regarding claim 10, Tokunaga is silent as to the compressive residual stress of the second hard phase in the first surface. Rather, Tokunaga measures the residual stress of the first hard phase, second hard phase, and binding phase only within the interior of the cutting tool ([0022] - “in an interior portion at a depth of 400 μm or more from the surface of the sintered cermet body”). However, as previously discussed, modified Tokunaga teaches a manufacturing method of the cutting tool/insert which is substantially similar to the manufacturing method of the claimed cutting insert, disclosed in the instant application.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the cutting tool taught by Tokunaga in view of Yoshimura would possess a compressive residual stress of the second hard phase in the first surface as claimed or an amount thereof to render the claimed amount obvious due to an encompassing or overlapping range absent evidence or persuasive reasoning to the contrary, due to the substantially similar manufacturing methods as well as substantially similar composition, structure, function, and purpose.
Additionally, Yoshimura teaches that control of the magnitude and type of residual stress is achieved by varying shot peening conditions (5: 64 – 6: 2). Yoshimura teaches that control of the magnitude and type of residual stress affects the chipping resistance material property of the cutting tool (5: 57-60; 6: 3-6). Thus, Yoshimura has established that the magnitude and type of residual stresses present in the cutting tool are a result-effective variable – that is, a variable that achieves a recognized result. In this case, variation of the magnitude and type of residual stresses present in the cutting tool have been shown to increase or decrease the chipping resistance of the cutting tool. 
Thus, it would have been obvious to an ordinarily skilled artisan to adjust the magnitude and type of residual stresses present in the cutting tool, a result-effective variable as established by Yoshimura, by varying shot peening conditions. Improvement and optimization of material properties including chipping resistance may be achieved through control of the magnitude and type of residual stresses present in this manner (MPEP 2144.05 II B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0227053 (“Tokunaga”; of record) in view of US 5372873 (“Yoshimura”) as applied to claim 1, further in view of US 2007/0253787 (“Ishii”; of record).
Regarding claim 8, the Examiner notes that the Applicant’s definition of “maximum height” is found in [0057] of the instant specification, stating “a difference between a highest portion of a mountain and a deepest portion of a valley is the maximum height (Rz)”. Thus, this “maximum height” is equivalent to a measurement of maximum surface roughness. Tokunaga teaches that samples which fall within the ranges of the present invention have a surface roughness of the cutting surface which range between 0.17-0.31 μm ([0070], L 18-23; Table 6, Sample Nos. 1-6 & 14). However, Tokunaga does not disclose whether this surface roughness is a maximum surface roughness, an average surface roughness, or some other quantity, nor which surface the cutting surface corresponds to.
Ishii teaches a cutting tool including a rake face (analogous to the first surface of the instant claim) (Abstract; Fig. 3, #5), a flank face (analogous to the second surface of the instant claim) (Abstract; Fig. 3, #6), and a cutting edge (analogous to a first ridge line in a front view of the second surface (see Instant Application: [0008], L 3-5)) (Abstract; Fig. 3, #7). Ishii teaches that a maximum height of the roughness profile Rz(A) of the region A, located on the rake face, is 0.5-1.0 μm ([0034]). Additionally, Ishii teaches that the maximum height is set to this level to suppress tendency to cause chipping and cracking that would lead to reduction in the fracture resistance ([0034], L 12-18). Further, Ishii teaches that the region B, located on the cutting edge ([0041]), is preferably structured so that a maximum height of the roughness profile Rz(B) in the region B is 0.1-1.5 μm ([0036]). Additionally, Ishii teaches that the maximum height is set to this level to have 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ishii into Tokunaga and provide a maximum height of 0.5-1.0 μm on the rake face or first surface, and a maximum height of 0.1-1.5 μm on the cutting edge, or first ridge line in a front view of the second surface. Setting the maximum height to these levels suppresses tendency to cause chipping and cracking that would lead to reduction in the fracture resistance, and provides a surface texture that is highly effective in reducing occurrence of chipping and adhesion, thereby making it possible to reduce the abnormal wear.
Although Ishii does not specifically teach a desired maximum height of the flank surface or second surface, and ordinarily skilled artisan could have taken the teachings of Ishii with respect to the rake face and be motivated to apply those same features to the flank face, with the expectation of suppressing tendency to cause chipping and cracking that would lead to reduction in the fracture resistance.
The Examiner notes that the maximum height of the rake face, or first surface, and by extension the flank face, or second surface, taught by Tokunaga in view of Ishii (0.5-1.0 μm) falls within the claimed ranges of 0.3-1.5 μm for the first surface, and 0.2-1 μm for the second surface.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the maximum height of the cutting edge, or the first ridge line in a front .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0227053 (“Tokunaga”; of record) in view of US 5372873 (“Yoshimura”) and US 2007/0092761 (“Ohata”; of record).
Regarding claim 11, Tokunaga teaches a cutting tool (Title). Tokunaga teaches that the tool of the present invention is applicable to general turning tools of throwaway tip type, grooving tools, threading tools, end mills, drills, solid end mills, solid drills, and the like ([0039]). Additionally, the instant specification discloses that the cutting tool may be used in turning processes (Instant Specification: [0084]). Thus, as the parts of the claimed cutting tool are simply general and commonly used parts, with the addition of the previously described cutting insert, an ordinarily skilled artisan would appreciate the aforementioned combined teachings by Tokunaga and Yoshimura to cover the claimed cutting tool comprising: a holder comprising a pocket at a side of a front end of the holder; and the cutting insert according to claim 1, the cutting insert located in the pocket.
Further, Ohata teaches a milling tool ([0031]; Fig. 3, #30) comprising a holder ([0031]; Fig. 3, #31) comprising a pocket at a side of a front end of the holder ([0031]; Fig. 3, # 32); and a cutting insert ([0031]; Fig. 3, #11), the cutting insert located in the pocket. Thus, it is known that the general structure of the claimed cutting tool is known in the art, and as Tokunaga teaches that the cutting tool is applicable to turning tools such as mills, it would have been obvious to apply 

Response to Arguments
Applicant’s remarks filed 8/16/2021 are acknowledged and have been fully considered. Applicant has argued that Tokunaga fails to disclose the newly added claim limitation “the first surface and the second surface having machined surfaces”. Applicant argues that Tokunaga does not disclose a specific method for processing both the rake surface and the flank surface. The Examiner respectfully finds this argument to be unpersuasive.
Applicant’s argument does not appear to be commensurate with the scope of the instant claim. Independent claim 1 simply requires the first and second surfaces to be machined surfaces. Machining is a general term which encompasses many different subtractive manufacturing techniques. For example, grinding is a specific type of machining, one which Tokunaga teaches may be applied to the main/rake surface ([0054]). Tokunaga also teaches that the side/flank surface may be machined ([0054]). Thus, Tokunaga teaches that each of the aforementioned surfaces may be machined surfaces. There is no requirement in the instant claim that a specific type of machining must be applied to both surfaces.
Further, the Examiner notes that the newly added claim limitation appears to be claiming a product by its method of manufacture. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). The 
Applicant argues further that if the flank surface of Tokunaga is not processed, Tokunaga fails to disclose that both the rake surface and the flank surface are machined. Alternatively, if the flank surface of Tokunaga is processed in the same manner as the rake surface, both surfaces are likely to have the same residual stress. Applicant then alleges that as Tokunaga fails to disclose specific machining methods for the flank surface in comparison to the rake surface, there is neither explicit nor implicit disclosure in Tokunaga that “a compressive residual stress of the second hard phase in the second surface is less than a compressive residual stress of the second hard phase in the first surface” as recited in amended claim 1.
Without commenting on the persuasiveness of Applicant’s argument, the Examiner notes that Applicant’s argument is moot in view of the newly applied grounds of rejection, incorporating the newly cited Yoshimura reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735